 MATLOCK TRUCK BODY AND TRAILER CORP.Matlock TruckBody and TrailerCorp.andRichardW. CobbandRobertC. MerrittandClaude ThomasJacksonMatlock Truck Body and Trailer Corp.andDistrict#155 of the International Association of Machin-ists and Aerospace Workers,AFL-CIO. Cases 26-CA-3780, 26-CA-3785, 26-CA-3823, and 26-RC-3758June22, 1971DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND BROWNOn March 4, 1971, Trial Examiner George J. Bottissued his Decision in the above-entitled consolidatedproceeding, finding that the Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desist therefromand take certain affirmative action, as set forth in theattached Trial Examiner's Decision. He also found thatRespondent did not engage in certain other unfair laborpractices and recommended that those allegations ofthe complaint be dismissed. Thereafter, the Respond-ent and the General Counsel filed exceptions to theTrial Examiner's Decision and briefs in support of theirrespective - positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with these cases to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in these cases,' and hereby adopts the'The General Counsel filed a motion to strike Respondent's exceptionsor, in the alternative, to strike certain portions of the Respondent's excep-tions and brief referring to the exhibit attached to Respondent's brief, andthe exhibit itself which was not part of the record evidence. We hereby denyGeneral Counsel's motion to strike Respondent's exceptions in their en-tirety.However, we have taken notice that Respondent's exhibit was notevidence offered at the hearing although available. Furthermore, it is settledBoard law that the Board will not admit an arrest record, as distinguishedfrom a record of convictions for felonies or misdemeanors amounting tocrFmen false.SeeMartel Mills Corporation,118 NLRB 618, 632. For thesereasons,we grant the General Counsel's motion to strike Respondent'sExhibit 1 attached to Respondent's brief, and references thereto, in Re-spondent's exceptions and brief.191 NLRB No. 91407findings,2 conclusions, and recommendations3 of theTrial Examiner as modified below.4We agree with the Trial Examiner that Respondentviolated Section 8(a)(1) of the Act by the followingconduct: Supervisor Bradley's interrogation of em-ployee Walker; Supervisor Hall's interrogation of em-ployees Banks and Jackson, the latter subsequently dis-charged in violation of Section 8(a)(3); SupervisorBradley's statement to employees Jackson and Merrittthat they had "better vote no" in the forthcoming elec-tion, a clear threat that they would suffer if they votedfor the Union; President Matlock's threat to employeeLamberth that, regardless of who won the election, hewas "going to fire all the troublemakers"; and PresidentMatlock's order to employee Jackson to remove aunion sticker from his welding hood without valid busi-ness justification.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner as modified below and hereby or-ders that the Respondent, Matlock Truck Body andTrailer Corp., Nashville, Tennessee, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order, as hereinmodified.IT IS FURTHER ORDERED that the election in Case26-RC-3758 herein be, and it hereby is, set aside, andthat case is hereby remanded to the Regional Directorfor Region 26 to conduct a new election.[Direction of Second Elections omitted from publica-tion.]'The Respondent excepts to various findings of the Trial Examiner onthe ground that he erred in crediting the testimony of certain witnesses. Itis the established policy of the Board not to overrule a Trial Examiner'scredibility resolutions unless the clear preponderance of all the relevantevidence convinces us that the resolutions were incorrect.Standard DryWall Products, Inc.,91 NLRB 544, enfd. 188 F.2d 362 (C.A, 3, 1951). Wefind no sufficient basis for disturbing the credibility findingsin these cases.We note that in his discussions on the objections to the election, the TrialExaminer referred,in numerous places, to "Objection 1" when it was obvi-ous he was referring to "Objection 2."'We hereby conform the notice to the recommended Order by insertingin the last indented paragraph of the notice the words "or prohibiting thewearing of union insignia in the plant," just prior to the phrase "or in anyother manner.... ..Chairman Miller would not adopt the independent 8(a)(1) findings, orthose portions of the Order relating thereto, since he finds that such inde-pendent violations are not established by a preponderance of the evidenceon the record considered as a whole, but otherwise concurs with his col-leagues.'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which maybe used to communicate with them.Excelsior UnderwearInc.,156 NLRB 1236;N.LR.B. v. Wyman-Gordon Co,394 U.S. 759.Accordingly, it is hereby directed that an election eligibility list, containingthe names and addresses of all the eligible voters, must be filed by theEmployer with the Regional Director for Region 26 within 7 days after the(Cont.) 408DECISIONS OF NATIONAL LABOR RELATIONS BOARDdate of issuance of the Notice of Second Election by the Regional Director.The Regional Director shall make the list available to all parties to theelection. No extension of time to file this list shall be granted by the RegionalDirector except in extraordinary circumstances. Failure to comply with thisrequirement shall be grounds for setting aside the election whenever properobjections are filedTRIAL EXAMINER'S DECISION AND REPORT ONOBJECTIONS TO ELECTIONSTATEMENT OF THE CASEGEORGE J. BoTr, Trial Examiner: On November 10, 1970,the Regional Director for Region 26 consolidated these casesfor hearing and a hearing was held before me in Nashville,Tennessee, on December 15, 16, and 17, 1970. The unfairlabor practice cases began with a charge filed by Cobb onAugust 20, 1970, and Merritt on August 25, 1970, on whichthe Regional Director issued a complaint against MatlockTruck Body and Trailer Corp., herein the Respondent orEmployer, on October 5, 1970,alleging violationsof Section8(a)(1), (3),and (4) of the National Labor Relations Act, asamended, herein called the Act. Jackson filed a charge againstRespondent on October 7, 1970, and the complaint allegingviolations of Section 8(a)(1), (3), and (4) of the Act issued onNovember 10, 1970.Case 26-RC-3758 began with a Petition for Certificationof Representatives filed by the Union on April 23, 1970, uponwhich the Regional Director, after a hearing, issued a Deci-sion and Direction of Election on June 9, 1970. The electionwas held on July 9 among approximately 115 eligible em-ployees of the Employer, but the results were inconclusivebecause of challenged ballots. On July 16, the Petitioner filedobjections to conduct affecting the results of the election and,on August 19, 1970, the Regional Director sustained part ofthe objections, overruled others, found it unnecessary to re-solve still others, and issued a Supplemental Decision, Ordersand Direction, in which he overruled the Union's challengesto certain ballots and set the election aside on the basis of theobjections which he had sustained. On August 27, 1970, theEmployer petitioned the Board to review the Regional Direc-tor's actions and, on September 29, the Board granted thepetition and remanded the case to the Regional Director fora hearing on the sustained objection and on issues raised bythose portions of the objections which had not been resolvedby theRegionalDirector.All parties were represented at the consolidated hearing.Subsequent to the hearing, General Counsel filed a brief in theunfair labor practice cases and Respondent filed a brief inboth the unfair labor practice and representation cases. Thebriefs have been carefully considered.Upon the entire record in the cases and from my observa-tion of the witnesses, I make the following:FINDINGS OF FACTIRESPONDENT'S BUSINESSRespondent is a corporation with a plant in Nashville,Tennessee, where it is engaged in the manufacture and saleof truck bodies and theselling and servicingof truck trailers.During the 12-month period prior to the issuance of thecomplaints in these cases, Respondent sold and shipped fromitsNashville plant products valued in excess of $50,000 topoints directly outside the State of Tennessee.Respondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDDistrict # 155 of the International Association of Machin-ists and Aerospace Workers, AFL-CIO, herein the Union orPetitioner, is a labor organization within the meaning of theAct.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The Evidence as to Alleged Violations of Section 8(a)(1)of the Act; Findings and Conclusions With Respect Thereto1. Interrogation and threatsEmployee Walker testified without contradiction that ap-proximately 10 days before the Board election on July 9,Supervisor Bradley asked him what he thought about "theunioncoming in," and when he indicated that he had beento union meetings and had "listened to both sides," but wasstillundecided, Bradley commented that he did not think,"we needa union."A day or so before the election, Matlock,principal officer and owner of Respondent, shook hands withWalker and asked him for his vote, as the record shows hedid with all eligible voters.Employee Banks testified that before the election in June,Supervisor Hall asked him at his work station how he feltabout the coming vote and who he thought would win. Halldid not deny this testimony and stated that he may haveasked other employees to vote for the Company in the Boardelection.In June, Hall asked employee Jackson, the one who hadinitiated the union activity at the plantand waslater dis-charged, how he felt about the approaching election and "ifthere was anything we could improve on." Hall concededgoing that far, adding that "perhaps" he may have askedother employees the same kind of questions that he askedJackson. I alsofind, in accord with Jackson's credited tes-timony, that when Hall asked him why he thought the em-ployees "needed"a unionand he responded that he had beentreated unfairly in the Company's handling of employee pro-motion tests, Hall inquired if he would feel the same if hepassedthe next examination. Jackson replied that he would.Supervisor Bradley also spoke with more than one em-ployee about the election. Employee Merritt testified thatduring a conversation with Bradley in the plant in which thesubject of the union arose, Bradley told him that he "hadbetter vote no." Employee Jackson said he heard this state-ment and asked Bradley to repeat it, which he did. Bradleytestified that union activity could have been mentioned asMerritt testified, but he denied making the "better vote no"remark. Vice President Parrish was later teased by Merrittand Jackson about Bradley's allegedstatementand I find onthe basis of the credited testimony of Jackson and Merrittthat the statement was made.On June 8, 1970, Matlock, Repondent's president, askedemployee Lamberth to step a few feet outside the plant andthen questioned him about his "opposition" to the Company.Lamberth, employed by Respondent for 10 years, testifiedthat during the conversation Matlock argued that the Unionwas "using" Lamberth and would abandon him if they didnot win the election. He asked the employee what the Com-pany had done to him tomakehim "fight it so hard," andduring their talk, which lasted sometime,Matlock, accordingto Lamberth, and this is the only part of his testimony whichis really contradicted, said that,regardlessof who won theelection, he was "going to fire all the troublemakers." Lam-berth asked Matlock when he was going to fire him and heanswered that he did not know. Lamberth stated that his only"opposition" to the Company was his union activity. I wasimpressedby Lamberth's account of his talk with Matlock MATLOCK TRUCK BODY AND TRAILER CORP.and, without relying on the testimony of employeesWilker-son and Jones,who said they overheard the "troublemaker"remark,but nothing else, I find that Matlock made the inqui-ries and the threat Lamberth said he did.Respondent argues that Hall would not have made thestatement about an employee test attributedto him by Jack-son for a number of reasons,including the fact that super-visors had been instructed by Matlock regardingwhat theycould and could not say to employees during an electioncampaign.Matlock testified,however, that hedid not expectsupervisors to ignore questions raised by employees duringthe campaign,and Hall admittedly did question Jacksonabout his grievances and Jackson answered in some detail,according to Hall.It does not seem unlikelythatHall wouldin these circumstances inquire if a different result on the nexttest would change Jackson's attitude toward theCompany,particularly when it is recalled that Hall, who admittedly hadasked others about their views, was interested in finding out"if there was anything we could improveon." Theinterroga-tionwas neither casual,isolated,nor disinterested and itserved no legitimate purpose.I find and conclude that in thecircumstances Respondent violated Section8(a)(1) of the Actby Hall's interrogation of Jackson and Banksand by Brad-ley's interrogationof Walker.I also findthateven if Merritt and Jackson took Bradley'sstatement that they had"better vote no" lightly, since it is thetendency of a statement to coerce and restrain employees thatis significant,I find and conclude that Bradley's remark,which contained the implication that employees would sufferif they voted for theUnion, violated Section 8(a)(1) of theAct.I also find and conclude that Respondent violated Section8(a)(1) ofthe Actby Matlock's threat toget rid of "trou-blemakers"after the election.2. Prohibiting the wearing of union stickersEmployee Jackson wore variousunion insigniaduring thepreelectioncampaign,as did other employees. On or aboutJune 9, he had pasted two bumper stickers with the legend"Vote Machinists" on the front of his welding hood and wasleavingthe plant in the company of other employees with thehood in his hand when Matlock, who had beenstationinghimself at the plant exit before the election in order to distrib-ute antiunion literature to employees, noticed the stickers onJackson's hood and told him that he "wasn'tgoing to havethose thingsin hisplant." Jackson replied that the hood washis and he would wear what he wanted on it, but Matlockanswered that he did not want "union trash around here."Jackson continued to wear the union bumper stickers on hishood during the rest of the campaign without interferencefrom Respondent.Matlock conceded that he told Jackson that the Companywas notgoingto "have unionsigns in theplant," his reasonbeing thatsincehe was "trying to run the campaign on a highplane" and he had not displayed any company literature orsigns inthe plant, he thought the Union should have noneeither.He noted that he did not thereafterpassout literaturein the plant and that Jackson and other employees continuedto wear theunion insigniaon their helmets.'Respondent had no valid business consideration for at-tempting to prevent the use of union stickers in the plant andeven if Jackson and others did not comply with Matlock'sinstructions and although the Respondent never imple-mented his order, the prohibition was never clearly revokedThere is no evidence that employees were prohibited from wearingunion buttons, as the complaint alleges, and in fact they did.409and, as brief as it was, it interfered with employee rightsunder Section 7 of the Act. I find that by this act Respondentviolated Section 8(a)(1) of the Act.'3.Creating the impression of surveillanceThe complaintallegesthatRespondent, by SupervisorHall, on or about August 24, 1970, created the impression ofsurveillance of its employees' union activities by informingthem that it knew which employees had given statements tothe Board. The evidence establishes that, shortly after theRegional Director's Supplemental Decision and Order set-ting the election aside issued, a group of employees weretalking about the report at lunchtime with Supervisor Hall.Employee Merritt testified without contradiction that he in-troduced the Regional Director's Decision into the conversa-tion by commenting to Hall that he noted that he had beennamed in the report and it appeared that he was in "trouble".He said Hall grinned and said, "We can tell by reading it whomade the statements." Employee Jackson said that Hallstated that by reading the report he "could pretty well tellwho was saying what." He then, according to the employee,stared at him.Itwas clearly apparent to anyone in management fromreading the Director's Decision that Merritt was the em-ployee who had given a statement about receiving an extrabenefit before the election and it is equally apparent from theDecision that Jackson told the Board about his conversationwith Hall in which employee tests were discussed. In thiscontext,Hall's statement that he or the Company could"pretty well" tell from reading the Decision which employeeshad made the statements referred to in it is, in my opinion,legally insufficient to constitute "creating the impression ofsurveillance of' employee union activity.I also fail to see how Hall's statement to employee Arney,afterArney had been interviewed in the plant by a Boardagent with company permission and had given the agent astatement about the election, to the effect that he hoped thestatementhad not put Arney in a "bind," created theimpres-sion of surveillance, as alleged in the complaint.B. Alleged Violations of Section 8(a)(3) of the Act; theEvidence and Some Basic Findings1.Claude JacksonJackson began working for Respondent on August 4, 1969,and at the time of his discharge on December 8, 1970, he wasemployed as a B mechanic in the Company's rear end depart-ment. Jackson started the union campaign in the spring of1970 and he was active in distributing union cards, securingemployee signatures to union applications, handing out but-tons, decals, and bumper stickers. He also attended the repre-sentation hearing at the Board office in May 1970. I havealready found that Hall, Jackson's supervisor, interrogatedhim about the Union in June 1970 and that Matlock advisedhim that he would not permit the wearing of IAM insigniain the plant. It also appears that the day before Hall interro-gated Jackson and asked him if his attitude toward the Com-pany might change if he passed the next employee test for Amechanic,Matlock had shaken hands with him and askedhim to vote for the Company in the coming election. WhenJackson told Matlock that he could not lie to him and wasgoing to vote for the Union, Matlock advised him to thinkabout the matter "real hard," but Jackson replied that he wasnot going to change his mind.2Webb Furniture Corporation,158 NLRB 1003;The Ammn Company,Divisionof Worthington Corporation,151 NLRB 1512, 1519. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter Hall interrogated Jackson, as found above, the tworeturned to Jackson's work area where Hall advised the em-ployee to remain at his station and not loaf. Jackson askedhim if his work was satisfactory and Hall said that he didgood work. On or about August 25, which was the day em-ployeeMerritt,another alleged discriminatee,was dis-charged, Jackson and Hall had another conversation aboutJackson's work habits. Hall accused Jackson of going to therestroom too often and warned him that he was going tosupervise him more closely. Jackson accused Hall of harass-ment and warned that he would bring the issue to the Board.He said, and I credit his testimony, that Hall replied, "That'syour trouble, you've done been there onetimetoo many."Jackson had "been to the Labor Board," because he hadattended the representation hearing with employee Lamberthand others and had also given an affidavit to the Board insupport of the Union's objections to' the election. I have al-ready found that when, on or about August 25, Foreman Halltold a group of employees, which included Jackson, that onecould determine from reading the Regional Director's Deci-sionsetting aside the election which employees had givenstatementsto the Board, Jackson responded that he knewHall was aware that he had, but he had only told the truth.On September 24, 1970, Jackson received the first of thethree written warnings on which Respondent based his dis-charge. Supervisor Hall testified that he gave Jackson thewarning becausehe saw him "tack-welding" without wearinga welding hood. Jackson admitted that he had done so. Heexplained that tack-welding is an operation in which onepiece of metal is lightly attached to another at a number ofspots in order to hold them secure until the actual weld ismade. This operation is performed by holding the welder tothe parts, shutting your eyes, then turning the head andpulling the trigger of the welder for a split, second. Thistechnique, I find, involves a personal risk, but it is frequentlyused by employees because it is faster and more convenientthan is thecaseif the welder's hood is placed in position foreach tack. Jackson testified without contradiction that whenHall said hewas issuingthe warning, he protested that allemployees tack-welded without hoods, that he did it everyday and Hall knew it, and that he had seen Hall tack-weldwithout a hood 100times,Hall replied that this was irrelevantand that thewarning would issue. I alsofind that Jackson andother employees, including Hall when he was a welder, hadfrequently tack-welded without hoods in the past in the pres-enceof supervisors and that they had not been warned againstit or reprimanded in any way until Jackson received his warn-ing on September 24.'Jackson received his secondwarningon October 6, 1970,from Supervisor Hall for "unsatisfactory work" in installinga 30-inch platformon a rearend of a truck body. Hall testifiedthat he issued the reprimand because he had received a writ-ten note which Superintendent Stone had received fromsomeone elseregarding the platform. Hall did not personallyview the defective workmanship for he said it had been re-worked when he went to inspect it after receiving the com-municationfrom Stone. It appears from Matlock's testimonythat he happened 'to observe the 30-inch rear end platformfurtheralong inthe assembly line when it was being repairedby other employees. Later he went to Vice President Parrish'soffice and left a note for him stating that he had seen'theincorrectly installed platform and thought that "the man thatput it on should havea warningslip for poor workmanship.'Employees Merritt and Arney corroborated Jackson. Merritt said helearned the method from watching Supervisor Worrelluse it.Worrell didnot deny this. Hall did not deny that he followed the practice before hebecame a supervisor.You can check serial number and see who did it." The recorddoes not disclose what Parrish did in this connection or whoinstructed the other employees to redo the work.Jackson admitted that he attached a 30-inch rear end plat-form to a rear end, but he did not concede that the platformwas out of line as charged by management, for he had neverseen it after he completed his work on it, and he testified thathe had worked carefully with the assistance of another em-ployee in aligning the platform and the rear end before hewelded one to the other.' Jackson testified that he was theonly employee assigned to building rear ends at the time. Healso testified credibly and without basic contradiction thatthis was-the first platform of this size that he had constructedand that he received the reprimand in question a week afterhe finished the work. He asked, the chief inspector what waswrong with the work and was told that "nothing" was. Thechief inspector also admitted that he had not put a red tag onthe work, which would have meant that it had failed to passinspection, and indicated to Jackson that he knew nothingabout the situation. I also find that the work that Jackson wassupposed to and may have done improperly continuedthrough additional steps in the manufacturing process untilat least the mounting area, that it passed inspection, includingthe eyes of supervision, and that no other employees were notcriticized for not catching the error that Jackson may havebeen responsible for.When Jackson produced some defective work on Decem-ber 8, he was warned and fired. The facts are not in dispute.A rear end of a, truck body is comparable to a steel doorframe. Jackson welded the frame together and discoveredthat it turned out to be approximately one inch out of square.He called Hall who instructed him to cut the rear end apartwhere the parts were connected and square it again, but headded that he would check his superiors for advice. Jacksonsaid the work was salvageable and he began to redo it whichwould have taken less than 2 hours, but Hall returned andadvised him to put the defective rear end aside and commencework on a new one. Jackson did and worked on the substitutecomponent until approximately 2 p.m., when he was dis-charged. Present at his discharge in Stone's office was Direc-tor of Personnel, Hartman Hall, and Stone. Stone explainedto Jackson that because this was his third "write-up," he was"automatically discharged."2.Robert MerrittWhen Merritt was discharged on August 25, 1970, after 4years of employment with Respondent, he was employed asa working supervisor under Hall in the rear end department.He was active in the union activity which preceded the Boardelection and the Respondent knew it.Merritt gave a statement to the Board in support of theUnion's objections to the July 9 election. In his Decision,issued on August 19, setting aside the election the RegionalDirector found on the basis of Merritt's statement that Re-spondent announced a grant of an extra day's vacation forperfect attendance to an employee shortly before the election.The Regional Director found further, on the basis of hisinvestigation, that two other employees had been given anextra day for perfect attendance and that this grant of ben-efits, although first considered in March, was not effectedEmployee Berry saw a 30-mch platform which he thought clearly tiltedto one side and should not have continued through the assembly line Sinceitwas near quitting time, his group did not complete the next operation, butleft the work for the next shift Employee Sosh did the repair work on theplatform, which he said was not properly squared, but he had mounted thetruck body the previous day and did not notice anything wrong with theplatform at that time. MATLOCK TRUCK BODY AND TRAILER CORP.411untilMay. He concluded that, since the grant of benefits wasnot effected until May and "as the announcement to thewitness was delayed until approximately one week before theelection," the grant and its announcement "at a time it couldbe expected to have the greatest impact upon the outcome ofthe election constituted improper interference with the elec-tion ...." On this basis and also because he also found im-proper interrogation of employees prior to the election, theRegional Director, without resolving other issues raised bythe Union's objections, set aside the election and directed anew one. Although Merritt was not named in the Decision,itwas admittedly apparent to Matlock that Merritt had giventhe statement. It is also a fact that Merritt was in error whenhe told the Board that he first learned about the new benefiton or about July 1, for in fact he was aware of it when he madeapplication in writing for his vacation on May 28, 1970.As already found, on or about the day the Regional Direc-tor'sDecision was received by Respondent, Merritt men-tioned it to Supervisor Hall who then commented that thecompany officials could tell from reading the Decision whohad made the statements to the Board.On August 25, Matlock made a speech to employees inwhich he went into considerable detail about the RegionalDirector's action in setting aside the election and the assertedbasis for it. He stated that the Union had "again filed falsecharges" against the Company and, after reciting the historyof the added day's vacation for perfect attendance and thefacts surroundingMerritt's eligibility for and receipt of it,stated that Merritt, who he did not call by name but describedas "this employee" had lied under oath and because of his liesthere might have to be a new election.Merritt had received a warning slip on June 16 and anotheron July 23. On August 25, less than an hour after Matlockaddressed the employees, Merritt received a third and wasdischarged under the following circumstances: Superinten-dent Stone testified that sometime in May 1970 the engineer-ing department issued an order to make a structural changein a portion of the truck body which would include a changein vertical bumper guards. He said the change involved a fouror five step procedure which would be implemented progres-sively in order to utilize materials on hand. He said that hediscussed the problem with Merritt at the time the order wasreceived.Stone testified that on August 25 he observed two truckbodies with the "wrong kind" of vertical bumper bars whichwere 2 inches wide rather than the 3Y,-inch material contem-plated by the engineering modification. He also said that thenew material had been delivered and a portion of it had beencut into appropriate 18-inch lengths and placed at Merritt'swork station for use by him that day. Nevertheless, Merrittwas using the old material. This was Merritt's third warningand he was discharged.Merntt's testimony is more revealing than Stone's in re-spect to other circumstances involved in the structuralchange.SMerritt denied that he had been given any kind ofverbal or written instructions to substitute a 3Y,-inch bumperfor the 2-inch which he had customarily installed and he saidhe told Stone so when-Stone called the work to his attention.During their conversation, Stone told him that the newmaterial was nearby. Merritt credibly testified he knew thatthe new material had arrived, for he had unloaded it and hadasked Supervisors Hall and Spaulding at the time what thematerial was to be used for, but neither of them knew. Hallthought it was to be used in making signs, which was anotheroperation Respondent was engaged in at the time. Spaul-ding's memory of what actually occurred in this connectionwas very uncertain and Hall admitted that he told Merrittthat he did not know what the new material was to be usedfor when it arrived in the shop.Italso appears from Jackson's testimony that he cut3Y,-inch material into appropriate lengths for bumper guardson Hall's instructions after Merritt had been discharged. Halltold him that Merritt had made a mistake in using the oldsize,but this, Jackson said, was the first time he learned whatthe new material was for. The new material was stocked nearthe cutting saw and Jackson cut the first two pieces and theninstructed another employee how to do the rest. Jackson alsotestified without contradiction that some time previously abundle of 2-inch and 33Z-inch pieces had arrived in the depart-ment and Supervisor Bradley had him cut the 2-inch piecesat a 45-degree angle for use as bumper guards. He then askedBradley what the larger pieces were for, but Bradley in-structed him not to cut them because he thought they werefor use in the sign department.Inspector McClanahan testified that he was not aware thatMerritt was supposed to change to 3Y2-inch material at thattime and since he did not know the new material was in theplant, he would not have called the defect to Merritt's atten-tion in any case. It also appears that the work was not redoneand the bodies were delivered to the customers as made.On the basis of all the testimony set out and all of thecircumstances described, I credit Merritt and find that he hadno instructions to change to new job specifications, thatsupervision generally was ignorant or at fault, if there was anyfault, and that Merritt was warned and discharged because ofsomething he was not responsible for.On June 16, 1970, Stone issued a written warning to Mer-ritt for having been in the plant on the previous Fridayevening under the influence of alcohol and for visiting em-ployees in violation of company rules. Merritt admitted thathe had been drinking before he entered the plant and that bedid talk with an employee, but only in the parking lot afterthe close of that person's shift.On July 23, Stone gave Merritt a written warning for "kill-ing time and visiting with other employees." Stone testifiedthat he had seen Merritt talking with Cobb, an alleged dis-criminatee, and with others from time to time, and that afterCobb left his office after receiving a reprimand for "killingtime," Merritt left his work and talked with Cobb for "somefew minutes." He told Foreman Hall to get Merritt and heexplained the warning to him. He added that the warning wasissued .not only on the basis of the incident he had just ob-served, but because he had seen Merritt loitering around theparts room and also because he had "visited among otheremployees,, and talked to two other employees quite fre-quently." Stone did not discuss Merritt's alleged propensityto "kill time" with him before he gave him a warning for it,but he said Hall did and that he and Hall had watchedMerritt. Hall did not refer to this incident in his testimony.Merritt denied that he had been stopping work and killingtime and he credibly testified that he had never been warnedin that area. He also testified, and I find that, except forspeaking with Cobb after he receiveda warning,he had beenbusy at his normal tasks before he was summoned to Stone'soffice.3.Richard CobbCobb was hired in August 1966 and worked as an "A"mechanic fabricating body sides under Foreman Hall. Cobbwas active in the Union, helping to get union cards signed,and he also wore union insignia on his person in the planturging a vote for the Union. Cobb was discharged on August17, 1970, assertedly for "poor workmanship." Since Cobbhad received two warnings prior to the error that he admit- 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDtedly committed on August 17, his discharge was "auto-matic" under Respondent's policy.The first warning slip Cobb received was on July 23 for"killing time." Superintendent Stone testified that sinceCobb's work station is just outside of Stone's office window,he isable to observe him at work. On July 23, he noticed Cobbworking slowly and called it to Hall's attention. At startingtime, Cobb was not ready to begin work, and during the dayCobb continued to move slowly from task to task, Stone said.He also said he discussed Cobb's actions with Hall at somelength, and then issued the warning after he had Hall bringCobb to his office. Stone said Cobb admitted that he had beenworking a "little slowly," but saw no reason to hurry. Afterthis warning, Stone continued to observe Cobb's work habitsand he said they improved "to some extent." Stone did notdiscuss "killing time" with Cobb before he issued the warningto him, and there is nothing in Hall's testimony about theseincidents.Cobb testified without contradiction that the warning hegot for loafing in July was the first one he had received duringhis entire employment with the Company. He also deniedthat he had slowed down or killed time in any respect and hemaintained that production generally was slow at the timebecause there had been a cutback in production company-wide. His helper had been taken away from him, the work-load had been cut, there had been layoffs, but production inhis department was being maintained, according to him.Cobb's account of this incident is more plausible and believa-ble than Stone's, and I credit it.Stone gave Cobb a second warning slip on August 7, 1970,because he had used a friction saw without wearing a faceshield.Although there customarily was a face shield at thesaw, it was not there when Cobb was ready to use the saw andhe was informed by another employee that none was availablein the parts department. Cobb used the machine by lockingthe work in place, turning his head away from the saw, andturning on the power. Other employees had also used thismethod when no shield was at hand. Stone admitted thatCobb told him that there was no shield available when he wasready to use the saw, but he denied that he had ever seen anyother employee use the technique Cobb had used, and he saidthat Cobb should have used either his goggles or his weldingshield which would have been some protection.On August 14, 1970, Foreman Spaulding reported to Stonethat Cobb had erroneously built two extra truck body sidesfrom one work order and when questioned about it had toldhim that he had done somethingsimilarsome time ago andhad been allowed to purchase the spoiled material from theCompany. Stone testified that Hall, Spaulding, Personnel Di-rector Hartman, and he discussed Cobb's error and Stonedecided to take disciplinary action and told Hall so. He saidhe relied on the fact that this was the second time the em-ployee had been involved in this type of mistake and "hisgeneral attitude was that ... he didn't care." Nevertheless, hedecided to consult with Hartman again and did so on thefollowing Monday. After further discussion, it was decided toterminateCobb. The sides erroneously fabricated by Cobbwere partially salvaged.4. Jerry WilkersonWilkerson was employed by Respondent as a painter whenhe was discharged by Stone on August 25, 1970, after Stonefound him smoking a cigarette in one of Respondent's paintbooths contrary to a company safety rule. All paint boothscontain some kind of flammable materials at times and there-fore carry signs on their doors warning employeesagainstsmoking. Wilkerson had participated in the union campaignand had worn identifyingunion insigniain the plant.Wilkerson had never received a warning for any violationof Respondent's rulesduring his approximately 3% years ofemployment before Stone discharged him. Wilkerson testifiedthat he had smoked in paint booths before and had not beenwarned against it and neither had other employees whom henamed and who he said had engaged in the same practice.Wilkerson also said that he saw Respondent Vice PresidentParrish carry a cigar through a paint booth.There is also other evidence that Respondentwas lax inenforcement of itsrule againstsmoking,at least in someareas,where painting is done. Lamberth, who I have foundto be a credible witness, testified that Wilkerson was hishelper on the day he was discharged and that they wereworking with both flammableand inflammablematerials.There are no-smokingsignson the booth doors, he said, andhe was unaware that Wilkerson was carrying a lighted ciga-rette, but if he had he would have cautioned him about it. Hestated that "everybody that works in the shop,"includinghimself andsupervisors,smokes in thearea.He namedWalker, a salesman, and Robinson, chief inspector, as per-sonswhom he had seen either smoking or carrying cigars orcigarettes in restrictedareas. It seems,however, that some ofthis may have occurred in,an area which was allocated to signmakingand which Respondent claims it had made an "open"plant area, not affected by itsrule againstsmoking. Lamberthalso said that he had in the past smoked in the paint booth,but had recently given up the practice. During his 11 yearsof employment with Respondent, Lamberth had heard of noone being fired for violation of the no-smoking rules, althoughhe said hewas awarethat they existed. According to him, andI credit his testimony, the rules were not "really" enforceduntilsometimeduring the "last four or five months" beforethe hearing in thiscasein December 1970.The testimony of employees Merritt and Cobb is also to theeffect that employees have in the past smoked in paint booths,but thereis somequestion whether or not they had referenceto the time when Respondent was buildingsigns.In the caseof otheremployee witnessesit ismore evident that this wasthe time they had in mind. Employee Johnson said that re-cently he had seen Walker, of sales, carry a cigar into thepaint booth, but this was the only occasion in the last 5 yearswhen he said he hadseensuch an infraction. According tohim, employees observe the signs now more than they usedto.Employee Arney said he had seen employees and VicePresident Parrish smoke in paint booths, but he was uncer-tain exactly where they were at the time. On the other hand,Stahl, a witness for General Counsel, testified that in 5 yearshe has seenno company official smokein a paintbooth andhe also indicated that rules are being enforcedmorestrictlyduring recenttimesthan they were before. Employee Jonestestified that he and others had smoked in paint booths"before the signs were put up," but he did not fix this timeaccurately. In addition, he had notseensupervisors violatethe rule.There also is evidence that operations such as welding,cutting, and grinding, which can cause sparks or fire, havebeen performed in or around the area of paint booths. Re-spondent readily admits that when it was producingsigns inthe area set aside for that purpose there was no restriction onsmoking and all necessary assembly operations were per-formed there. In addition, it appears from employees Jack-son'sand Lamberth's testimony that at' one time while atrailer was being painted a body defect was discovered andwhile Jackson was cutting the part off with a torch prepara-toriy to replacing it, the paper used to protect certain parts ofthe vehicle from paint caught fire. The small blazewas extin-guished and the foreman permitted Jackson to proceed with MATLOCK TRUCK BODY AND TRAILER CORP.413his work without removing the entire trailer from the paintbooth.Supervisor Worrell testified that employee Wilkerson wasthe only employee he had ever observed violating the no-smoking rule. Stone called the incident to his attention andhe accompanied the employee to Stone's office where he wasdischarged. Superintendent Stone testified that when he ap-prehended Wilkerson, who was the only employee he hadseen smoking in restricted areas, in the booth with a lightedcigarette,Wilkerson admitted that he knew that he was notsupposed to smoke in that area. Wilkerson admitted in histestimony that he knew the booths were posted and that itwas against the rules to smoke in them. Oddly enough, how-ever, Stone, conceded that Respondent has two rules coveringsmoking, both in existence at the time of Wilkerson's offense.Rule 14, of the Safety Rules and Regulations, provides fordischarge on the first offense. Rule 19, of General Plant Rulesand Regulations, provides for 1 week off for the first offense.This was Wilkerson's first offense that Stone was aware of.C. Analysis, Additional Findings, and ConclusionsRegarding the DischargesIt is clear from the facts found above that after the Unionwas defeated in the election and filed objections to conductaffecting it,management's personnel policies underwent achange, at least so far as their impact on employees wasconcerned, for it was at that time that the alleged dis-criminatees first began to receive warnings of any kind and,in most cases, for conduct that had been accepted before. Italso appears, for there is no evidence to the contrary, that theemployee complement generally was treated just as toler-antly, as far as discipline was concerned, before July 1970, aswere the discriminatees. Foreman Hall conceded that al-though he had given five warning slips since July, includingthree to Jackson and one to Cobb, he had issued none priorto that time.Respondent recognizes, as it must from this record, that itappeared to tighten work rules at some point in this case, butitcontends broadly that this is explained by "its growth,desires,plans and actions to upgrade its personnel andproduct, beginning in February 1970, when moving into itsnew plant," particularly in the light of "its past history forlaxity, inefficiency, tardiness, absenteeism, poor qualityproduct, etc."5 More specifically, Respondent contends thateach person discharged was terminated for good cause, andthe evidence in this respect has, for the most part, been al-ready set out and some findings made on it.In regard to personnel and other policy changes, Matlocktestified in substance that he is the founder, owner, and presi-dent of a company which grew rapidly over the last 25 yearsuntil its best years were reached in 1969 and 1970, when itemployed approximately 125 production employees. A newplant was begun in 1969 and occupied in February 1970, as"an entirely different type of operation," that is, more of anassembly line operation than previously.Matlock empha-sized that in early years employees were not fully supervisedbecause not enough supervisors had been recruited as thebusiness grew. He said that he and Parrish, vice president incharge of manufacturing, pretty well ran the entire operation.At the time the new plant was being constructed, Matlockdecided to employ a full-time professionally trained person-nel director and to upgrade the management staff in order toachieve better communications between management and theworking force. The personnel director was hired in February1970 and a new factory superintendent a little later. Therewere the first two persons trained in labor management rela-tions that Respondent had ever employed.Personnel Director Hartman testified that after seeing theneed for better communications between supervisors and em-ployees when he was hired in February 1970, he prepared aforeman's handbook which discussed the need for andmethod of disciplining employees. His aim here was not only"cracking down," but how to elevate employee morale andincrease their productivity. He discussed the program withsupervisors and continued it when Stone was hired. He alsonoted that in reviewing employee files he found no writtendocumentation of any reprimands or conversations betweensupervisors and employees. There were he said "a few warn-ings slips," but no records of verbal warnings. This was a"shock" to him and the problem has been covered in thesupervisory training course where he has insisted that eachsupervisor document instances "involving employee relation-ships." He said he "generally" is involved in the conferencesat which formal warning slips are issued to employees and hisopinion is asked about the decision to discipline, because"something as serious as a warning slip could lead to dis-charge after three warning slips," and so consultation withhim would prevent "rash decisions."Stone was hired in the middle of April 1970as generalplant superintendent at the new plant. He had never seen theold plant, but he said he understood that it was more or lessa job-shop type of operation, while the new plant is run moreon an assembly line basis. He testified that when he came towork for Respondent he found a considerable lack of productquality and began a program of quality control. In addition,he discovered a substantial amount of absenteeism and tardi-ness.' New supervisors were hired and trained and instructedto emphasize quality. Stone said he found that Respondenthad plant and safety rules established long before he washired, but that very little action had been taken by the Com-pany to enforce them with reprimands and verbal warnings.To correct the situation he met with supervision, much ofwhich was newly promoted from the ranks, and pointed outareas for improvement. The first reprimands were given forabsenteeism and the rate was considerably lowered. At hisinsistence, he said, other reprimands because of poor work-manship and violation of safety rules were issued by foremen.Stone explained, however, that he insisted that foremen bemore professional, that they communicate with employees totry to change their thinking and not "just blanket the plantwith reprimands." He added that he believed that a repri-mand should be given as a last resort because its issuancemeans that you have "failed in your training and education,in getting your point across ...." Stone said that the qualityof Respondent's product had been "considerably improved"since he was hired.I do not think it can be found on the basis of Matlock's,Hartman's, and Stone's testimony, viewed in the context,that, as Respondent contends, the Company was extremelylax, inefficient, a manufacturer of low quality products, toler-ant of lateness and absenteeism to a fault prior to February1970, but "grew and prospered through the years in spite ofits unprofessional and unskilled management"' and that theintroduction of new ideas and blood fullyexplainsthe extentof reprimands and discharges after the middle of July formatters that had been handled more informally before. Firstof all, Respondent overstatesits case,for Matlock admittedly'Respondent has no fault to find with the absentee or tardiness recordsof the complainants.Respondent's brief.Respondent's brief. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas asuccessfulmanager,proud of the quality of his product,and the Company had its best years financially in 1969 and1970 after many years of operation under his direction,manned with employees who had worked in both the old andnew plants.As noted,when supervision was enlarged,super-visors were found among the rank-and-file employees. Sec-ond, the timing is wrong.Hartman was hired in February andStone in April, but Hall issued his first reprimand in July andthere is little evidence that anyone was reprimanded beforethen.Matlock said employees had been fired for poor qualityor violation of safety rules before July 1970, but he was unableto remember who or when. Third, the warning slips issued todiscriminatees resulting in discharges were issuedwithoutprior supervisory admonishment or discussions, contrary toStone's expressed policy described in his testimony and there-fore illustrated a singular lack of communication between theCompany and employees which he and Hartman were deter-mined to establish. Fourth, if any verbal warnings were givenbefore,around,or even after July to the discriminatees orothers, they were not documented in their files as Hartmansaid he insisted they be. Fifth, no one adequately explainedwhy three warnings for three separate offenses means auto-matic discharge or when this program was instituted or, con-versely, why no deviations from it were permitted in this caseeven though Hall testified that he believed that whether anerror was"honest negligence"was a factor to consider inissuing reprimands. Sixth, the record fails to indicate exactlywhat role Hartman played in the discharges and what advicehe gave in view of his philosophy that "consultation" canprevent"rash" management decisions,as well as any evi-dence that Matlock himself was consulted, advised, or evenkept informed in these cases, despite the fact that he admit-tedly played a very active and dominant part in Respondent'scampaign to defeat- the Union in the election and had there-after vigorously and publicly berated employees, such as Mer-ritt and Jackson, who had given statements to the Board'sRegional Director in support of the Union's objections to theelection. I cannot believe that Hartman and Stone did notknow how Matlock felt about Merritt and Jackson and thatthey did not seek his counsel in their cases at least.Because of these considerations, it is with more than merescepticism that I view Respondent's asserted reasons fortightening their employment practices as I approach the mer-its of each individual discharge:Jackson:This employee was the least likely to win apopularity contest in which only management voted. Hestarted theunionactivity at the Company and firmly and, insome cases somewhat abrasively perhaps, resisted manage-ment's efforts to neutralize his activities. When Foreman Hallinterrogated him about the Union in June 1970 and di-plomatically inquired if Jackson's attitude would change if hepassed the next tests given by the Company, Jackson repliedthat he would still feel that the Company treated him un-fairly.Previously, whennPersonnel Director Hartman toldJackson that he had failed the examination,- Jackson attackedthe integrity of the process with profanity. At or about thesame time, Matlock asked Jackson to vote for the Companyin the election, but Jackson said he would not, and could not,lie about it. It has also been found that Matlock; observingIAM bumper stickers on Jackson's welder's hood, stated verypositively that he would not permit such material in his plantand Jackson just as firmly replied that since the hood was hisproperty he would decorate it as he chose. It also appears thatjust before the election Hartman questioned Jackson aboutpossible harassment of nonunion employees.There is no evi-d4r--lh+kh dtdman and,according to Hartman,"belligerently"threatenedto take the matter to the Labor Board. I have also found thatForeman Bradley told employee Merritt that he "had better"vote for the Company in the election. This occurred in Jack-son's presence, who then asked Bradley to repeat his state-ment. Vice President Parrish learned of this later when thetwo employees teased him about Bradley's lapse. After theelection was lost by the Union, Jackson gave a statement tothe Board about election interference he had experienced andthe election was set aside on the basis of employer conductwhich he and Merritt had brought to the Board's attention.On or about the day Respondent received the Regional Direc-tor's Decision setting aside the election, Merritt, in Jackson'spresence,again teased a management representative (Hall)about company conduct, and Hall clearly indicated that theCompany knew who had submitted the evidence on whichthe Regional Director based his ruling. Jackson did not re-ceive this information silently, but retorted that he had toldthe Board only the truth. At or about this same time, Fore-man Hall accused Jackson of loafing, which Jackson con-cluded was harassment, and he threatened to report to theLabor Board.None of these encounters, conversations, or incidentscould have caused Respondent to be endeared with Jackson.This is the only logical inference that can be drawn from therecord and is in consonance with Hall's retort to Jacksonwhen he said he would go to the Labor Board, that he hadbeen there once too often. Moreover, Matlock evidenced hisdispleasure and unhappiness when, in his August 25 speech,he accused the employees of lying to the Board in the state-ments which they gave in support of the objections.Jackson had no work problems until after the election wasset aside. Shortly thereafter, as found earlier, Hall told himthat he was going to supervise him more closely. I have foundthat Jackson received his first written warning-on September24 forengagingin a practice that was widespread and forwhich no one else had been reprimanded-tacking without awelder's hood. I have also found that Jackson installed a30-inch platform incorrectly in October 1970, but I also findhere, on the basis of the facts set out earlier, including thenovelty of the assignment; the failure of inspection or super-vision to catch the error; the fact that additional work wasdone on the body through the assembly process before it wascaught by someone; Matlock's personal direction to issue thereprimand; the failure to reprimand anyone else; and thefailure to show Jackson the work or ask for an explanation,that Respondent was according Jackson special treatmentand wanted a second reprimand in his file rather thanremedial action. This is particularly evident in the light ofStone's and Hartman's expressed philosophy about how toimprove quality, strengthen communications, raise morale,and save employees from "rash" management actions.I also find, for essentially the same reasons, that Jackson'serror in not aligning a rear, end properly on December 8 wasinflated into something more serious then it actually was andused as a pretext for', his discharge.I find that in issuing written reprimands to Jackson anddischarging him on December 8, purportedly on the basis ofthese reprimands, Respondent was motivated, at least in sub-stantial part, by the fact that Jackson joined and assisted theUnion and because he and others gave testimony to the Boardin support of the Union's objections.' In making this ultimatefinding, I have considered the credibility issue, raised particu-larly with respect to Jackson very carefully. I have alreadyenceaac son a committ an o se aneof er em-8Jackson had not been discharged when the complaint in Case 26-CA-ployees possibly involved in the affair were not interviewed or3823, involving warnings to him, issued The complaint was amended at thewarned, although Jackson offered to give their names to Hart-hearing to allege his subsequent discharge as an unfair labor practice. MATLOCK TRUCK BODY AND TRAILER CORP.415alluded at length to themanner inwhich Jackson respondedto Respondent's overtures in the union or related fields. Jack-son is intelligent, articulate, and agressive, and implicitly Ihave found that Respondent resented it. Nothing in his atti-tude generally is ground for discrediting him. I have also notoverlooked the fact that while he was working for Respond-ent he was picketing at night at another plant where heformerly worked and was being paid for this service by theUnion. He has an interest in the proceeding and is close tothe Union, but his interest is really no greater than most ofthe other witnesses on either side.I find and conclude that by threatening, issuing warningsto,and discharging Claude Jackson, Respondent violatedSection 8(a)(1), (3), and (4) of the Act.Merritt:The pretextual nature of the reasons given forMerritt's discharge is even, clearer in his case than in Jack-son's, and Respondent's treatment of him generally lendssupport to the conclusion that the Company's tightening ofits employment practices in July 1970 was based as much onresentment because of employee union activity as it was onany legitimate business considerations. In his 4 years of em-ployment with the Company, he had never received a warn-ing slip for any reason and had been promoted to workingforeman, but he was discharged on August 25, for somethingwhich I have found he was not responsible for, immediatelyafterMatlock made a lengthy speech to employees, which hehad written himself, detailing Merritt's role in the allegedimproper grant and announcement of an extra day's vacationfor perfect attendance which, in part, led the Regional Direc-tor to set aside the July 9 election. Passing without decidingthe genuineness of the given reason for his first reprimand,although even here he was technically not in violation of therule about bringing liquor into the plant or drinking on thepremises, and one of the employees who accompanied himwas not reprimanded or even interviewed, his second discipli-nary slip was given without a previous oral warning andprincipally because he was seen talking with employee Cobbwho had just been reprimanded for allegedly killing time, acharge which I have found to be unsupported. I have alsofound that Merritt, except for speaking with Cobb, had notneglected his work in any way before Stone, who admittedlyhad been observing him for some time, but not warning himabout it in any way, summoned him to his office for discipline.I am convinced, and I find, that Respondent was making arecord on Merritt to support a later discharge.Matlock was extremely displeased about having the elec-tion in which he personally campaigned almost daily againstthe Union set aside and he resented Merritt's part in this. Ifind that Respondent had no real business reason to dischargeMerritt and, based on this, Matlock's animus, the timing, thelack of oral warnings or explanations, the severity of thepunishment, in any event, when,taken in connection with theemployee's previous good record and Respondent's employeerelations philosophy, I find and conclude that Respondentwas substantially motivated in its decision to fire Merritt byantiunion considerations and because he had given testimonyto the Board in the investigation of the objections. By suchconduct, Respondent violated Section 8(a)(1), (3), and (4) ofthe Act.Cobb:Although Cobb's case is not as strong as Jackson'sand Merritt's, on balance I am convinced that General Coun-sel has established by a preponderance of the evidence thathe was discharged in violation of the Act. I have found thatthe reprimands that,Cobb and Merritt received from Stone onJuly 21, allegedly for killing time, were baseless and, if Re-spondent's policy of three reprimands equal discharge is asautomatic as it operated in the other cases, Cobb was then onethird of the way to being fired. Cobbs second warning slipwas received on August 7, after Stone saw him using a frictionsaw to cut metal without wearing a protective face shield.Although it is difficult to fault an employer for insisting thatemployees obey safetyrules,even thiswarning isquestionablefor other employees had used thesametechnique for cuttingmetal that Cobb had when safety equipment was not availa-ble, and safety equipment was not available on this occasionand Stone knew it.Hereagain no verbal warning was issuedand documented, if necessary, as Hartman would prefer, andno consideration was given to admitted extenuating circum-stances.Cobb was now two-thirds of the way out.If Cobb's third warning were the onlyissueinvolved, itwould probably stand scrutiny, for he admittedly made theerror and it had happened before 2 years ago, but this thirdwritten warning would mean discharge even though Cobbhad worked for Respondent for 3 years without -any repri-mands, oral or written, and was apparently considered a goodworker. It also appears that although Cobb's error was clear,neither supervision nor inspection caught it, although hespent the entire day making the extra sections of the body. Allemployees admittedlymademistakes and reprimands are notautomatically issued to them, because if they were, Respond-ent would soon have no work force. I find that Respondentwas more interestedin issuinga third reprimand to Cobbwhich would "automatically"eliminateanother active union-ist from employment. By discharging Cobb in the circum-stances described, Respondent violated Section 8(a)(1) and(3) of the Act.Wilkerson:As found earlier, Respondent's conduct in han-dlingWilkerson's offense was somewhat bizarre. Stone tes-tified that he did not learn until after he discharged the em-ployee for smoking in a prohibited area that Respondent hadtwo rules on the subject, one of which provided for dischargeand the other for only a warning for the first offense. Al-though I find this damages Stone's testimony that ,he readRespondent's rules "almost daily" when first employed anddiscovered that there had been very little enforcement ofthem and indicates that the 10-year-old code was dusted offat the time it was to facilitate and cover the ouster of unionactivists, I find that General Counsel has not established bya preponderance of the evidence that Wilkerson was dis-criminatedagainst.Wilkerson deliberately and for his own pleasure, knowingthe danger involved and aware that all paint booths wereposted, smoked in a booth. Lamberth and others who saidthey had smoked in paint booths at some time in the pastclearly indicated that the practice had stopped, indeed onewitness' suggested that this change occurred after the signswere posted. The record is further confused by testimony thatdoes not define whether the custom of smoking in the pastwas confined to the sign-making area-where painting wasalso done-or actually existed in enclosed booths where truckbodies were painted. I am not prepared to reject Respondent'stestimony that during the sign-making period the area de-voted to this operation was considered "open" because it wasproperly ventilated, and therefore smoking was not prohib-ited. There is also testimony from other witnesses, some disin-terested, that they themselves knew of the rules, had notdisregarded them and had not seen others do so. Althoughthe case is not free from doubt, I find that Respondent did notviolate Section 8(a)(1) and (3) of the Act when it dischargedWilkerson after Stone saw him smoking in the paint booth. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. Findings, Conclusions, and RecommendationsRegarding the Objections to the ElectionThe Board ordered a hearing on that part of the Union'sObjection 1 involving the Employer's grant before the elec-tion of an extra day's vacation to employees for perfect at-tendance and on incident 7 of Objection 2, which the Re-gional Director resolved against the Employer, and also onincidents 4, 5, 6, 8, 9, and 10 of the same objection, which hadnot been resolved by the Regional Director.With respect to Objection 2, incidents 6 and 7, I have foundin the unfair labor practice section, in accord with the allega-tions of the complaint, that Foreman Hall coercively interro-gated employee Jackson about his union views and that headmitted questioning other employees prior to the election inthe same vein as he had questioned Jackson. Hall also interro-gated employee Banks.I have also found that, on June 8, 1970, President Matlockquestioned employee Lamberth about "fighting" the Com-pany and threatened to discharge "troublemakers" after theelection inviolation of the Act, which was the substance ofincident 4 of Objection 1.Incident 5 involved Matlock's statement to employee Jack-son, made in the presence of other employees, that he wouldnot permit the wearing of union bumper stickers in the plantand this has been found to have occurred in violation ofSection 8(a)(1) of the Act.There is no evidence to support the issue, if any, raised inincident8 of Objection 1.I have found that Foreman Bradley interrogated employeeWalker before the election (incident 9 of Objection 1) and thisinterrogation, taken with Hall's interrogation of other em-ployees, constituted a violation of Section 8(a)(1) of the Act.Incident 10 of Objection 1 involves Foreman Bradley'salleged statement to Merritt and Jackson that they had bettervote "no" in the election and this, it has been found, occurredin violationof the Act.Accordingly, I recommend that Union's Objection 2 besustained.With regard to Objection 1, the award of an extra'-day'svacation for perfect attendance, the record shows that theEmployer has some sort of an employee "advisory board"which, according to Hartman's uncontradicted testimony,meets bimonthly with management "to discuss differentthings that could be improved in the plant or different benefitsthey would like." The extra vacation day idea was firstbroached by the employee advisors in their January meetingwith management. During the March meeting between theadvisory group and the Employer, the suggestion was givenfurther consideration and management having agreed that "itwas a good idea and would be possible," advised the em-ployees that it would "come up with a proposal." Accordingto Hartman, the Company's plan and agreement was an-nounced to the advisory board on May 21 and notices to thiseffect were immediately posted on the bulletin board as hadnotices of prior meetings and topics discussed with the advi-sory board.It also appears from Hartman's testimony that Merritt, theemployee who gave testimony to the Regional Director onthis issue and who I have found was discriminatorily dis-charged because of it, actually was advised of his extra dayof vacation for perfect attendance on May 28 when he appliedfor his vacation, rather than on July 1, as he told the RegionalDirector in his first affidavit. I find the facts to be as testifiedto by'Hartman.The Regional Director sustained this objection, it seemsfrom my reading of his Decision, because the grant was madeeffective in May, which was after the petition was filed, butwithout prior announcement, even though it was proposed in"March 1970," and because its announcement was delayeduntil July "at a time it could be expected to have the greatestimpact on the outcome of the election" held only a week later.But Hartman's testimony shows that the employees' proposalwas made in January and agreed to in principle by the Com-pany in March, all before the petition was filed, and thenannounced in May, after the petition but before the hearingand so not delayed to a "time it could be expected to have thegreatest impact upon the outcome of the election ...." Thefactual basis for the Regional Director's conclusion, there-fore, is substantially different from what he thought it to be.As a rule of thumb, and probably as imprecise as all suchrules, in granting or withholding benefits before an electionan employer is expected to act as he would have acted if nounion had entered the picture.' The Employer in this case hadconsidered and agreed in principle with an employee proposalfor an additional employee benefit before the petition wasfiled and had announced it at the next scheduled meeting ofthe advisory committee. In view of the Employer's commit-ment, it had a valid business reason for acting as it did andthe inference raised by the timing of the announcement iserased.10 I recommend that this objection be overruled.Having found that, after the petition was filed and beforethe election, Respondent coercively interrogated employeesabout the Union, threatened to get rid of "troublemakers,"forbade the wearing of union insignia, and told employeesthat they had better voteagainstthe Union, all in violationof Section 8(a)(1) of the Act, I shall recommend that theelection be set aside."IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEIt is found that the activities of the Respondent set forthabove, in section III, occurring in connection with its opera-tions described in section I, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent engaged in unfair laborpractices in violation of Section 8(a)(1), (3), and (4) of theAct, it will be recommended that the Board issue the Recom-mended Order set forth below requiring Respondent to ceaseand desist from said unfair labor practices and take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent violated the Act by dis-charging Claude Jackson, Robert Merritt, and Richard Cobb,I will recommend that Respondent offer them immediate andfull reinstatement to their former jobs or, if they are notavailable, to substantially equivalent positions, without preju-dice to their seniority or other rights or privileges and makethem whole for any loss of earnings they may have sufferedas a result of the discrimination against them, by payment tothem of a sum of money equal to that which each of themwould normally have earned as wages from the date of dis-charge to the date of the Respondent's offer of reinstatement,less net earnings during such period, with backpay and inter-est thereon to be computed in the manner prescribed inF.W.Woolworth Company,90 NLRB 289, andIsis Plumbing &Heating Co—138 NLRB 716.The Gates Rubber Company,182 NLRB No. 15.10Cf.N.L.R.B. v. Exchange Parts Company,375 U.S. 405, 409Dal-Tex Optical Company, Inc.,137 NLRB 1782, 1786. MATLOCK TRUCK BODY AND TRAILER CORP.417Uponthe basis of the foregoing findings of fact, and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer within the meaning of theAct and is engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2.The Union is a labor organization as defined in Section2(5) of the Act.3.By issuing warnings to and thereafter dischargingClaude Jackson, Robert Merritt, and Richard Cobb becausethey had engaged in union and other concerted activities andbecause Jackson and Merritt had given testimony under theAct, Respondent has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a)(1), (3), and(4) of the Act.4. By engaging in the conduct found to be violations of theAct set forth in section III, A, the Respondent has engagedin andis engagingin unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.5. The aforesaid unfair labor practices are unfair practicesaffecting commerce within the meaning of Section 2(6) and(7) of the Act.6.Respondent did not violate the Act by discharging JerryWilkerson or engage in any other unfair labor practices ex-cept as found herein.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:12(b) Notify the above-named employees, if presently servingin the Armed Forces of the United States, of their right to fullreinstatement upon application in accordance with the Selec-tive Service Act and the Universal Military Training andService Act, as amended, after their discharges from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or its agents for examination and copying, all payroll,social security and personnel records, and reports and allother documents necessary and relevant to analyze and com-pute the amounts of backpay due under this RecommendedOrder.(d) Post at its Nashville, Tennessee, place of business copiesof the attached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director for Re-gion 26, after being duly signed by the Respondent's repre-sentative, shall be posted by it immediately upon receiptthereof, and maintained by it for 60 consecutive days there-after,in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(e)Notify the said Regional Director, in writing, within 20days from the date of this Decision, what steps Respondenthas taken to comply herewith."IT IS FURTHER RECOMMENDED that the election held onJuly 9, 1970, in Case 26-RC-3758, be set aside, and that saidcase be remanded to the Regional Director for Region 26 toconduct a new election at such time as he deems the circum-stances permit the free choice of a bargaining representative.ORDERRespondent, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Coercively interrogating employees concerning their orother employees' preferences, activities, or desires in regardto the Union or any other labor organization.(b) Threatening employees with reprisals if they vote infavor of the Union in a Board election.(c) Threatening to discharge employees because they hadexercised their rights under the Act.(d) Prohibiting the wearing of union insignia in the plant.(e)Discharging employees,issuing warnings to them, orotherwise discriminating against them because they engage inprotected activities.(f) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaran-teed in Section 7 of the Act.2. Take the following affirmative action which is necessaryto effectuate the policies of the Act:(a)Offer Claude Jackson, Robert Merritt, and RichardCobb reinstatement to their former jobs or, if they are notavailable, to substantially equivalent positions without preju-dice to their seniority or other rights and privileges and makethem whole for any loss ofearningseach of them may havesuffered by reason of the discrimination against him, in themanner set forth in the section of this Decision entitled "TheRemedy."11In the event no exceptions are filed as provided by Section 102.46 ofthe Rules andRegulationsof the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and allobjections thereto shallbe deemed waived for all purposes.13In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "14In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read."Notify the Regional Director for Region 26, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership in District# 155, International Association of Machinists & Aero-space Workers, AFL-CIO, or any other labor organiza-tion, by discharging or refusing to reinstate employees,or by issuing warnings to them, or in any manner dis-criminating in regard to their hire or tenure of employ-ment, or any term or condition of employment.WE WILL offer Claude Jackson, Robert Merritt, andRichard Cobb immediate and full reinstatement to theirformer jobs, or if they are not available, to substantiallyequivalent positions, without prejudice to seniority orother rights and privileges and make them whole for anyloss of pay suffered as a result of the discriminationagainst them.WE WILL NOT discriminate against employees becausethey give evidence or statements to the National LaborRelations Board.WE WILL NOT interrogate employees about theirunion activities and the activities of other employees andthreaten reprisals against employees because of theirunion activities, or in any other manner interfere with, 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDrestrain,or coerce our employees in the exercise of theright to self-organization,to form labor organizations, tojoin or assist the above-named or any other labor organi-zation,to bargain collectively through representatives oftheir own choosing,and to engage in other concertedactivities-for the purpose of collective bargaining orother mutual,aid or protection,or to refrain from anyand all such activities.MATLOCK TRUCKBODY AND TRAILERCORP.(Employer)DatedBy(Representative)(Title)We will notify each of the above-named employees,if pres-ently serving in the Armed Forces of the United States, of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended,after discharge fromthe Armed Forces.This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions,may be directed to the Board'sOffice, 1720West End Building,Room 403, Nashville, Tennessee 37203,Telephone 615-242-8321.